In the Matter of the Application of Alonya Renee Knight for Admission to the Bar of
Maryland
Misc. No. 27, September Term 2018


Admission to the Maryland Bar – Good Character Requirement – Grounds for Denial
of Application. Applicant for admission to the Maryland Bar who did not respond fully
and candidly to questions on her original bar application and later responded evasively and
deceptively to requests for clarification failed to satisfy her burden of proving that she
currently possessed “good moral character and fitness for the practice of law.”
Accordingly, her application for admission to the Maryland Bar was denied.
Maryland Rule 19-204; Maryland Code, Business Occupations & Professions Article, §10-
207.
Argued: April 9, 2019
                                                                                         IN THE COURT OF APPEALS
                                                                                              OF MARYLAND

                                                                                                 Misc. No. 27

                                                                                            September Term, 2018




                                                                                       IN THE MATTER OF THE APPLICATION
                                                                                          OF ALONYA RENEE KNIGHT FOR
                                                                                      ADMISSION TO THE BAR OF MARYLAND




                                                                                             Barbera, C.J.,
                                                                                             Greene
                                                                                             McDonald
                                                                                             Watts
                                                                                             Hotten
                                                                                             Getty,
                                                                                             Harrell, Glenn T., Jr., (Senior
                                                                                             Judge, Specially Assigned)

                                                                                                    JJ.

                                                                                   ______________________________________


                                                                                           Opinion by McDonald, J.

                                                                                   ______________________________________

                                                                                             Filed: June 24, 2019

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2019-06-24 15:01-04:00




Suzanne C. Johnson, Clerk
       Alonya Renee Knight has applied for admission to the Maryland Bar. We must

decide whether to grant her application in light of the adverse recommendations of the State

Board of Law Examiners (“Board”) and the Character Committee for the Seventh

Appellate Circuit (“Committee”).       The Board determined in a 3-2 vote, as did the

Committee unanimously, that she has failed to show that she currently has the “good moral

character and fitness for the practice of law” required for admission. Upon our independent

review of the record, we agree with the Board majority and the Committee, and deny her

application for the reasons set forth below.

                                               I

                                        Background

A.     Meeting the Character and Fitness Requirement for Admission to the Bar

       1. The Requirement

       Both this Court and the General Assembly, which have reached a “comfortable

accommodation” in the regulation of the practice of law in Maryland,1 require that one who

wishes to engage in that practice satisfy a character and fitness requirement as a prerequisite

to admission to the Bar. This Court requires that an applicant for admission to the

Maryland Bar demonstrate “the applicant’s good moral character and fitness for the

practice of law.” Maryland Rule 19-204(d).2 Similarly, the Legislature has specified that


       1
           Public Service Commission v. Hahn Transportation, Inc., 253 Md. 571, 583
(1969).
       2
         At the time of Ms. Knight’s application and of the proceedings before the
Committee and the Board, the character and fitness requirement was contained in Maryland
Rule 19-203. Later, in December 2018, the Court amended the rule in minor respects not
pertinent to this matter and recodified it as Maryland Rule 19-204, effective March 1, 2019.
See Rules Order (December 4, 2018).
“[a]n applicant shall be of good character and reputation.” Maryland Code, Business

Occupations & Professions Article, §10-207(b).3

       This Court has identified the character and fitness requirement as a preeminent

criterion for admission to the Maryland Bar. “[O]ur obligation [is] to the public and to the

legal profession to assure that applicants seeking original admission to the Bar possess the

requisite moral character and fitness to conduct the affairs of others both in and out of

court. No attribute in a lawyer is more important than good moral character; indeed, it is

absolutely essential to the preservation of our legal system and the integrity of the courts.”

Application of Allan S., 282 Md. 683, 689 (1978).

       Every American jurisdiction imposes a similar requirement for admission to the bar.

The lineage of character and fitness standards for attorneys can be traced back to both

ancient Rome and medieval England. See Deborah L. Rhode, Moral Character as a

Professional Credential, 94 Yale L.J. 491, 493 (1984). In theory, a requirement of “good

moral character” should protect the public from lawyers who are likely to engage in

unethical conduct. Michael K. McChrystal, A Structural Analysis of the Good Moral

Character Requirement for Bar Admission, 60 Notre Dame L. Rev. 67 (1984). Thus, when

an applicant is rejected for failing to meet that requirement, one should be able to articulate




       3
         While the statute appears to add a requirement of “good … reputation” to the
character and fitness requirement, in our view reputation is not important in itself, but
rather as a reflection of the more important criterion – character. This is perhaps
demonstrated by the fact that our committees are called “character committees,” not
“reputation committees.”



                                              2
a rational connection between the basis of that rejection and standards for the practice of

law.4 Id. at 68.

       It is easy to say that “good moral character and fitness to practice law” is essential

for admission to the Bar, but it is less easy to say what that standard is. It is a quality

elusive of precise definition and often unrelated to credentials, achievement, or past

missteps. Although a full definition of character and fitness may be beyond our descriptive

powers, candor and forthrightness are clearly its foundation. In re Meyerson, 190 Md. 671,

687 (1948) (“No ‘moral character qualification for Bar membership’ is more important

than truthfulness and candor”). The failure of an applicant to the Bar to demonstrate those

character traits in his or her application is a warning sign that the applicant may be unable

to conduct a legal practice in accordance with the rules of professional conduct.5 Thus, the

burden is placed on the applicant to demonstrate those traits. A failure to be candid and




       4
         In the past, character and fitness requirements sometimes functioned to exclude
persons from the practice of law for arbitrary or discriminatory reasons. Rhode, 94 Yale
L.J. at 494-503.
       5
        See, e.g., Maryland Rules 19-301.4 (requiring an attorney to keep a client informed
and to comply with the client’s reasonable requests for information); 19-303.3 (requiring
an attorney to act with candor toward a tribunal); 19-303.4 (an attorney must treat an
opposing party and counsel with fairness); 19-308.4(c) (classifying various forms of
dishonesty as professional misconduct).

       One commentator has identified two “prophylactic objectives” for the character and
fitness process: (1) “shielding clients from potential abuses, such as misrepresentation,
misappropriation of funds, or betrayal of confidences” and (2) “safeguarding the
administration of justice from those who might subvert it through subornation of perjury,
misrepresentation, bribery, or the like.” Rhode, 94 Yale L. J. at 508-9.



                                             3
forthright in the bar admission process itself is particularly likely to result in denial of an

application. McChrystal, 60 Notre Dame L. Rev. at 78.

       2. The Process

       To assess whether an applicant to the Bar meets the character and fitness

requirement, the Court has established a character committee in each appellate circuit to

investigate each application for admission and to provide a recommendation to the Board

as to whether the applicant meets that requirement. Maryland Rules 19-103, 19-204(a)(1).

The Board in turn reviews the work of the character committee and makes its own

recommendation to this Court as to whether the candidate satisfies that requirement.

Maryland Rule 19-204(b). The Court then makes an independent final decision as to

whether the applicant satisfies the requirement. Maryland Rule 19-204(c).

       At each stage of the process, the applicant is entitled to a hearing if it appears that

there are grounds for denying admission to the Bar. Maryland Rule 19-204(a)-(c). The

hearings before a character committee and the Board are conducted on the record and may

include testimony and other evidence. The Court’s evaluation of the applicant is based on

the record developed before the committee and the Board; the hearing before the Court

may include oral argument on behalf of the applicant. At all times, the applicant bears the

burden of proving his or her “good moral character and fitness for the practice of law.”

Maryland Rule 19-204(d).

       The character inquiry is an assessment made at the time of application rather than

at the time of any past misconduct. For example, an applicant who committed a serious

crime in the past may satisfy the character and fitness requirement with a showing that the


                                              4
applicant “convincingly rehabilitated” himself or herself. Compare Application of A.T.,

286 Md. 507, 516 (1979) (granting application after concluding that rehabilitation shown)

with Application of David H., 283 Md. 632, 641 (1978) (denying application after

concluding that rehabilitation “not … sufficiently demonstrated”). A determination that

an applicant has not borne the burden of demonstrating good moral character and fitness

to practice law is not necessarily a death knell as to the applicant’s quest to become a

lawyer. Otherwise, a disbarred attorney would have no hope of ever obtaining readmission.

This Court has allowed for the possibility of readmission of a disbarred attorney upon a

showing of good character. See Maryland Rule 19-752(h) (among other things, disbarred

attorney must satisfy character and competence requirements as a prerequisite to

reinstatement); In re Meyerson, 190 Md. at 675 (character requirements for original

admission to the Bar and for reinstatement after disbarment are “expressions of the same

principles”). Thus, our focus is on the present and we cannot, and do not, say whether, if

ever, an applicant who fails on an initial application may satisfy the character requirement

in the future.

B.     The Application and Evaluation of Ms. Knight

       1. Application

       After the dissolution of what she described as a troubled and abusive marriage,

Alonya Renee Knight graduated from college and, in October 2016, at age 45, from the

David A. Clarke School of Law of the University of the District of Columbia. In December

of that year, she submitted her application to take the Maryland bar exam. In that

application, she acknowledged her “duty to respond fully and candidly to each question or


                                             5
required disclosure,” as well as her duty to update her responses to ensure that they

remained accurate up to the time of admission to the Bar. Ms. Knight sat for and passed

the February 2017 bar exam.

      2. Character Committee Investigation and Hearing

      The Board referred Ms. Knight’s application to the Committee and flagged certain

matters, including her answers to questions about delinquent accounts, civil actions,

criminal proceedings, and terminations of past employment. The Committee member

designated to investigate her application interviewed Ms. Knight on May 19, 2017. A

number of discrepancies soon became apparent. After a thorough investigation and some

contentious follow-up communications from Ms. Knight during May and June 2017, the

Committee investigator forwarded a detailed 20-page report to the full Committee in July

2017. That report detailed among other things:

      • Five civil actions against Ms. Knight in Maryland courts and two civil
        actions against her in the District of Columbia Superior Court during
        the period from 1997 through 2012 were not disclosed in her
        application. In an interview with the investigator, Ms. Knight professed
        to be unaware of these lawsuits and stated that information concerning
        some of the earlier actions may have been withheld from her by her
        former husband (from whom she was divorced in 2003), who she said
        had been abusive toward her.6

      • A tort action filed in the District of Columbia Superior Court in 2010
        in which Ms. Knight was the plaintiff was not disclosed in her
        application. In the interview with the investigator, Ms. Knight
        speculated that the action related to an automobile accident and had
        been filed by an attorney on her behalf, but stated that she had no notice

      6
         At later hearings before the Committee and the Board, Ms. Knight stated that the
defendant in one of those civil actions was not her, but her father, whose first name is
similar to Ms. Knight’s.



                                             6
          of the action and had never appeared in court (although she apparently
          had signed interrogatories as part of the discovery in the case).

      • Two misdemeanor criminal actions charging, respectively, theft and
        battery that were filed against Ms. Knight in 1994 had been disclosed
        in her application. Ms. Knight professed to remember little about the
        theft case, although she had apparently been arrested during that
        prosecution. Both cases were eventually placed on the stet docket.

      • While Ms. Knight disclosed various traffic citations in her original
        application, she failed to initially disclose a pending citation that had
        resulted in suspension of her driving privileges.

      • Ms. Knight failed to accurately describe in her application the
        circumstances under which she left an internship at an organization
        called Melwood in April 2015. In her application, she stated that she
        had left that job because “job term ended” and because she thought it
        was an invasion of her privacy to take a mandated drug test. Upon
        checking with that employer, the investigator discovered that Ms.
        Knight had in fact failed a drug test. When confronted with that
        information by the investigator, Ms. Knight said that she had likely
        failed the drug test because she was taking an opioid pain reliever for a
        medical condition and that, when Melwood asked for details after she
        failed the test, she decided not to provide information concerning her
        medical history and left the position. She told the investigator that she
        had since had surgery to correct the underlying medical condition and
        was no longer taking the opioid pain reliever.

      • Ms. Knight similarly failed to accurately describe in her application
        why she had left a job with the District of Columbia Department of
        Health Care Finance. In her application she stated that she had left that
        job “to attend law school full time.” Upon checking with the
        Department, the investigator learned that Ms. Knight had left that job
        after receiving advance written notice of a proposed suspension for
        “insubordination and misfeasance.”7       When confronted by the
        investigator with that information, Ms. Knight stated that she had been
        threatened with physical violence by another employee at the

      7
          At the hearing before this Court, Ms. Knight stated that she had disclosed the
proposed suspension in her “original bar application.” We have not found that disclosure
in the copy of the application provided to us, as opposed to subsequent correspondence she
sent to the Board after being questioned by the Committee investigator.



                                            7
   Department and had decided to leave that employment rather than
   return to what she viewed as a hostile environment.

• While Ms. Knight disclosed certain delinquent debts in her application,
  she claimed that she was not obligated to pay one of those debts (in an
  amount of approximately $7,000) because it was for a medication she
  never received, but was apparently unable to provide any
  documentation that the creditor had forgiven the debt.

• As disclosed in the credit report submitted with her application, Ms.
  Knight had various overdue accounts.

• As disclosed in her application, Ms. Knight had not paid all undisputed
  tax obligations to the IRS.

• After the investigator was unable to obtain a certification from the
  University of Maryland University College (“UMUC”) concerning Ms.
  Knight’s undergraduate and graduate studies at UMUC, Ms. Knight
  eventually disclosed that she had failed to complete her master’s degree
  program, had received a failing grade, had been placed on academic
  suspension by the school, and had later been placed on “academic
  dismissal” when she attempted to repeat courses and received a failing
  grade in 2017. When the investigator asked for additional information
  concerning the academic suspension and dismissal and an explanation
  why Ms. Knight had disclosed neither in her application and initial
  character interview, Ms. Knight explained that preparation for the bar
  exam had interfered with her effort to complete her master’s program
  at UMUC. The investigator was perplexed by this explanation as Ms.
  Knight had registered for a UMUC course that began just two weeks
  before the February 2017 bar exam and that was scheduled to continue
  through May 2017. In the course of attempting to obtain the
  certifications from UMUC, the investigator also discovered that there
  was a “financial hold” on Ms. Knight’s account at UMUC. Ms. Knight
  attributed the situation to her loss of federal financial aid, but stated that
  she was unaware of that circumstance at the time she filed her bar
  application. Ms. Knight claimed to be unaware of her status at UMUC
  at the time of her interview because she had not checked her email
  account to which UMUC had earlier notified her of her situation. (Ms.
  Knight eventually paid her debt to UMUC and the investigator
  eventually received the requested certifications of Ms. Knight’s
  attendance from UMUC).




                                         8
      Many of Ms. Knight’s explanations of the various matters outlined above appeared

not in her bar application itself, but in subsequent emails and supplements sent to the Board

or the investigator after the inquiries made by the investigator. In correspondence with the

investigator that was appended to the investigator’s report, Ms. Knight accused the

investigator of “fabricating” information, deliberately misstating facts, and conducting an

“inquisition.” The investigator concluded the report with the opinion that Ms. Knight had

not met her burden of demonstrating good moral character and fitness for the practice of

law. The investigator concluded that the Committee should not recommend admission for

Ms. Knight without conducting a hearing.8

       The Committee held a hearing on Ms. Knight’s application over four days before

five members of the Committee (not including the investigator) during the period from

November 2017 to April 2018.9 The Committee investigator testified and summarized her

report. Ms. Knight represented herself at the hearing and testified at length, but did not

present any additional witnesses.

       In correspondence with the Board, Ms. Knight had complained that she had been

compelled to turn down career opportunities because of the delay in her bar admission due




       8
        If a character committee determines that there may be grounds for recommending
denial of an application, it is to notify the applicant in writing and schedule a hearing.
Maryland Rule 19-204(a)(2).
       9
         One of the hearing days was cut short at Ms. Knight’s request when she suffered
what she described as a panic attack. At the later hearing before the Board, Ms. Knight
testified that the panic attack was induced by an “abusive and intrusive inquiry” by the
Committee concerning her statements that she was a victim of domestic violence.



                                             9
to the length of her character investigation. When the Committee asked at the hearing for

details of the lost opportunities, she said that she would provide additional documentation

about them following the hearing. She apparently never provided that documentation.

       3. Committee Recommendation

       Following the hearing, the Committee unanimously concluded that Ms. Knight had

not met her burden of proving good moral character and fitness for the practice of law. The

Committee issued a detailed 32-page memorandum in September 2018 recounting its

investigation and the hearing. It summarized its adverse recommendation as follows:

              Ms. Knight has demonstrated an alarming lack of candor throughout
       the investigation and hearing process. … We find that Ms. Knight’s
       testimony did not just suffer from a lack of candor but rather from what can
       best be described as a pervasive pattern of incomplete facts, inconsistencies
       and positions which strained credulity. Her testimony on multiple points was
       evasive at best and deceptive at worst.

              Further, she showed a remarkable, and remarkably consistent pattern
       of accusing and blaming those around her for virtually all of her woes
       [including] co-workers, friends of co-workers, family members, police
       officers, employers, and, finally, investigators for the [Committee] and
       [Board]. Notably absent from the line-up was Ms. Knight herself.

The Committee expressed sympathy for Ms. Knight’s past difficulties in life, but concluded

that those problems did not excuse her from “meeting reasonable expectations of honesty,

candor and cooperation with the investigation process” for admission to the Bar.




                                            10
       4. Board Hearing and Recommendation

       The Board considered the Committee’s adverse recommendation and, in accordance

with the Maryland Rules,10 held its own hearing in October 2018. Ms. Knight again

represented herself at the hearing and testified on her own behalf; she also presented

testimony by a character witness. In her own testimony, Ms. Knight disputed the accuracy

of the Committee report and criticized the fairness of its process.

       In a report dated November 12, 2018, a majority of the Board agreed with the

Committee that Ms. Knight’s “lack of candor and her failure to timely disclose civil

litigation, college suspensions and unfavorable employment terminations seals her fate”

and recommended that the Court deny her application for admission to the Bar. The Board

identified three items of particular concern in terms of Ms. Knight’s candor:

       (1) Her failure to update her application concerning her suspension from UMUC
           despite UMUC having advised her by email of that suspension at least a week
           before her character interview.11

       (2) Her failure to disclose seven civil actions (in addition to her bankruptcy and
           divorce) which the investigator had found through a simple online search of
           court records.12




       10
          If the Board, upon review of materials provided by a character committee,
concludes that there may be grounds for recommending denial of an application, it is to
provide the applicant an opportunity for a hearing. Maryland Rule 19-204(b).
       11
          Ms. Knight later asserted that she was unaware of the suspension at the time of
her interview because she seldom checked her gmail address to which UMUC had sent the
notice.
       12
         Ms. Knight blamed her allegedly abusive ex-husband for concealing at least some
of the lawsuits from her at the time they were filed and said that she had failed to check
online court records herself out of haste to complete her bar application. The Board noted


                                             11
       (3) Her failure to provide complete answers as to her employment history with
           Melwood and the Department of Health Care Finance.

The Board reported that it could not find that she responded to these issues “with

appropriate candor,” although it left open the possibility that her non-disclosures were

negligent rather than intentional.13

       The Board forwarded its recommendation and supporting materials, including Ms.

Knight’s original application and other submissions, the Committee report, and transcripts

of the hearings, to this Court. The Court held a hearing on April 9, 2019, at which Ms.

Knight appeared on her own behalf and argued in favor of her admission to the Bar.

                                              II

                                         Discussion

       It is ultimately the responsibility of this Court to evaluate the character and fitness

of applicants to the Bar. In doing so, we rely heavily on the efforts of the Committee and

the Board to carry out the difficult, but critical, task of exploring the character and fitness

of an applicant when red flags are apparent.          In particular, we accord the Board’s

recommendation “great weight.”         Application of Brown, 449 Md. 669, 684 (2016);



that a judgment resulting from at least one of the lawsuits had been listed and discharged
in her bankruptcy.
       13
          Two members of the Board dissented from this conclusion and observed that Ms.
Knight “has overcome many hurdles and difficulties to complete her legal education and
to pass the bar examination.” While conceding that there were omissions and inaccuracies
in Ms. Knight’s original bar application, they opined that “[a]ny lack of candor was not
intentional” and that Ms. Knight had adequately and credibly explained in supplemental
submissions and testimony the discrepancies in her original application.



                                              12
Application of Allan S., 282 Md. at 690-91. In this case, upon independent review, we have

no reason to discount the conscientious efforts of the Committee, its investigator, and the

Board. We conclude that Ms. Knight did not carry her burden before us that, at this time,

she has the moral character and fitness requisite for a member of the Bar.

       When an applicant’s character is put in question by past misconduct or difficulties,

it is significant whether the applicant admits or minimizes the past misconduct.

Application of Allan S., 282 Md. at 690. Indeed, it is often the case that the focus of a

character review is not so much the nature of past conduct, but whether the applicant has,

at the present time, fully and candidly disclosed that conduct in the course of seeking a

place in the legal profession. See, e.g., Application of Overall, 456 Md. 525, 541-45

(2017); Application of Strzempek, 407 Md. 102, 112-15 (2008).

       As outlined above, the Committee was sharply critical of Ms. Knight’s application

and presentation and unanimous in its recommendation that her application be denied. The

Board was less critical of her candor than the Committee, but that may be because her

disclosures had improved by that point in the process due to the efforts of the Committee

and its investigator. It may well be, as the Board suggested, that her deficit in this key

quality expected of a prospective lawyer was more the result of negligence than intentional

evasion. Indeed, it would appear that she had no incentive to conceal a number of the items

that she failed to disclose – e.g., the fact that she had been a plaintiff in an automobile tort

case. However, it is also apparent that, when a deficiency in her disclosure was exposed,

her instinct was to cast blame on others, including the Committee investigator, and to

minimize her own responsibility.


                                              13
       Neither any one of Ms. Knight’s issues by itself, nor all of them in the aggregate,

would necessarily be disqualifying. One may have had past credit issues, litigation, run-

ins with the law, traffic citations, academic hiccups, and the like, without those becoming

a permanent stain on character that disqualifies one forever from joining the legal

profession. Indeed, according to a well-known adage, adversity builds character – or at

least reveals it. What may be most revealing is what the applicant reveals about that

adversity. According to another adage, the cover-up is often worse than the crime. Lack

of candor and forthrightness in the bar admission process may convert a stumbling block

into a road block.

       Ms. Knight did not appear to grasp the importance of being transparent on her

application. In particular, she gave misleading answers about the reasons why she left

positions at Melwood and the Department of Health Care Finance, was at best incomplete

in her description of her studies at UMUC, and was admittedly lax in responding to

questions about past litigation. Moreover, she seemed blind to her need to document or

fully explain some of her assertions. For example, the request by Melwood for additional

information after she failed a drug test was not an idle fascination with intimate details of

her medical history, but an understandable need to verify her explanation that the positive

test result was based on a legitimate prescription rather than use of illegal drugs or a misuse

of prescription drugs. At the Board hearing, she seemed oblivious to that idea.

       If Ms. Knight is not diligent in obtaining and verifying information and making

necessary disclosures when something as important as her bar admission is at stake, it

suggests that she may take a similarly lax approach when an important matter for a client


                                              14
is at stake. If she is tempted to mislead in some critical answers on a bar application, she

may fall prey to the same temptation in court filings and in communications with opposing

parties. Upon our independent review of the record, we cannot say that she carried her

burden as to character and fitness.

                                            III

                                       Conclusion

       For the reasons set forth above, we conclude that Ms. Knight has not met her burden

of proving good moral character and fitness to practice law at this time. Accordingly, we

must deny her application for admission to the Maryland Bar.

                                                                      IT IS SO ORDERED.




                                            15